Justices Wilkes and Shields
delivered the following-concurring opinion.
We concur with the conclusion reached in the opinion, but prefer that the decision be placed upon broader grounds. In our view, real estate in Tennessee conveyed for cemetery purposes forever, whether to a public or private corporation, or to a board of trustees to have perpetual succession, is ipso facto- as a matter of law dedicated to a public use of a sacred character, and forever withdrawn from all the incidents to- which other real estate may be liable, so far as inconsistent with its use for burial purposes, including the liability to be taken, or condemned, under the power of eminent domain or for secular purposes. Whatever may be the statute of any other property, public or private, the right to condemn cemetery property for railroad, commercial, or secular purposes does not exist under any general law giving a right of condemnation, so long as the use or dedication of the property continue, as is said in the opinion. We do not believe that any legislature of the State of Tennessee wdll ever undertake to authorize such invasion and the condemnation of such property, and we do not desire to appear to hold that such an act *423would be sustained, if passes. We do not think that the fact that the use of such property may be necessary, either absolutely or conditionally, can have any controlling influence in giving such right. Ho emergency or contingency or necessity can justify the condemnation and invasion of the resting places of the dead. We do not think that such property can be taken, even though provision should be made for opening the graves; and removing the bodies of the dead, no matter how decently done, so long as the dedication continues. In short, we are of opinion that the law and spirit of our government and civilization, as well as the dictates of sound public sentiment, demand that cemeteries shall never he invaded for railroad, or other secular, purposes, so long as they remain dedicated to the repose of the dead.
The wheels of commerce must stop at the grave.